Case 2:20-cv-08743-PA-MRW Document 53 Filed 07/06/21 Page 1 of 1 Page ID #:1838


  1                                                                                            JS-6
  2
  3
  4
  5
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9                             CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MIREYA RIOS,                                  Case No. CV 20-08743 PA (MRWx)
 12                Plaintiff,                       JUDGMENT
 13         v.
 14   FEKKAI RETAIL LLC, et al.,
 15                Defendants
 16
 17
 18         Pursuant to the Court’s July 2, 2021, order granting summary judgment in favor of

 19   defendants Fekkai Retail LLC and Blue Mistral LLC (“Defendants”) and against plaintiff

 20   Mireya Rios (“Plaintiff”), it is ORDERED, ADJUDGED, and DECREED that:

 21         1.     Defendants shall have judgment in their favor against Plaintiff; and

 22         2.     Defendants are entitled to their costs of suit pursuant to Local Rule 54.

 23         IT IS SO ORDERED.

 24
 25   DATED: July 6, 2021                              _________________________________
                                                                  Percy Anderson
 26                                                      UNITED STATES DISTRICT JUDGE
 27
 28
